OPINION — AG — QUESTION 1: IT IS LAWFUL FOR THE STATE AUDITOR TO DRAW WARRANTS PAYABLE AT THE STATE TREASURY IN FAVOR OF EACH MEMBER OF THE OKLAHOMA TAX COMMISSION, IN THE SUM OF $4,000.00 PER ANNUM, PAYABLE MONTHLY, AS "COMPENSATION FOR THE ADDITIONAL SERVICE" AS SET FORTH IN HOUSE BILL NO. 557, ENACTED BY THE REGULAR SESSION OF THE 30TH LEGISLATURE? — NEGATIVE  QUESTION 2: IT IT LAWFUL FOR THE STATE AUDITOR TO DRAW WARRANTS PAYABLE AT THE STATE TREASURY IN FAVOR OF EACH MEMBER OF THE CORPORATE COMMISSION, IN THE SUM OF $3,000.00 PER ANNUM, PAYABLE MONTHLY, AS "ADDITIONAL COMPENSATION FOR THE PERFORMANCE OF ADDITIONAL DUTIES" AS SET FORTH IN HOUSE BILL NO. 558, ENACTED BY THE REGULAR SESSION OF THE 30TH LEGISLATURE OF OKLAHOMA? — NEGATIVE  QUESTION 3: IT IS LAWFUL FOR THE STATE AUDITOR TO DRAW WARRANTS PAYABLE AT THE STATE TREASURY IN FAVOR OF THE STATE EXAMINER AND INSPECTOR, IN THE SUM OF $3,000.00 PER ANNUM, PAYABLE MONTHLY, AS "COMPENSATION FOR SPECIAL DUTIES" AS SET FORTH IN HOUSE BILL NO. 567, ENACTED BY THE REGULAR SESSION OF THE 30TH LEGISLATURE OF OKLAHOMA? — NEGATIVE.  CITE: ARTICLE XXIII, SECTION 10, ARTICLE IX, SECTION 18, 74 O.S. 1963 Supp., 285 [74-285](44), 68 O.S. 1961 2 [68-2], 68 O.S. 1961 9 [68-9], ARTICLE IX, SECTION 18, ARTICLE IX, SECTION 27, 74 O.S. 1961 212 [74-212], ARTICLE VI, SECTION 19 (BURCK BAILEY)